 

Exhibit 10.3

 

 

 

March 25, 2008

 

Mr. Gary Dale

 

 

Dear Gary:

 

This letter agreement (“Amendment”) shall amend your Term Sheet dated
November 15, 2007 (the “Employment Agreement”) with Take-Two Interactive
Software, Inc. (“Take-Two”) as hereinafter set forth.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement.  Unless explicitly modified herein, the
terms and conditions of the Employment Agreement remain in full force and
effect.

 

Termination:                                                                       
1.  The first paragraph of Section 4 of the Employment Agreement is hereby
amended and restated in its entirety as follows:

 

“In the event that Take-Two terminates your employment for Cause (as defined
below), you shall be entitled to the applicable minimum statutory notice
provisions.  In the event that Take-Two terminates your employment without
Cause, Take-Two shall provide you with your contractual benefits as in effect at
the time of such termination for a period of twelve months following such
termination and shall pay to you an amount equal to twelve-month’s Salary at the
rate then in effect in lieu of notice, which amount shall be payable in a lump
sum within 30 days following the date of such termination.  In the event of such
termination without Cause, Take-Two shall also pay to you in a lump sum on such
date:  (i) the Termination Bonus (as hereinafter defined), if applicable; and
(ii) all other earned but unpaid bonuses as of the date of such termination
without Cause, if any, that would have been paid but for such termination
without Cause.  For purposes of this Section, the “Termination Bonus” shall be
an amount equal to (x) 25% of your annual Salary at the rate then in effect if
such termination without Cause occurs on or prior to the last day of the second
fiscal quarter of Take-Two’s fiscal year (“Fiscal Year”), or (y) 50% of your
annual Salary at the rate then in effect if such termination without Cause
occurs on or after the first day of the third fiscal quarter of a Fiscal Year;
provided, however that the Termination Bonus shall only be payable with respect
to Fiscal Years commencing on or after November 1, 2008.”

 

2.  The fourth paragraph of Section 4 of the Employment Agreement is hereby
amended and restated in its entirety as follows:

 

“In the event that Take-Two terminates your employment without Cause or if you
terminate your employment for “good reason” in accordance with the third
paragraph of Section 4 of the Employment Agreement, then all outstanding options
to purchase common stock and shares of restricted stock granted to you by
Take-Two shall immediately vest and become immediately exercisable, if
applicable.  “Good Reason” shall

 

 

 

1

--------------------------------------------------------------------------------


 

 

also include any reduction of your salary or a material diminution of your
title, duties, responsibilities or reporting or a material breach by Take-Two of
the terms of this agreement, provided that you provide Take-Two with notice of
any such reduction,  material diminution or material breach and Take-Two fails
to cure such reduction, material diminution or material breach within 30 days of
its receipt of such notice.”

 

3.  For purposes of the Employment Agreement, Take-Two shall have “Cause” to
terminate your employment under the Employment Agreement upon (i) the continued
failure by you to substantially perform your duties under the Employment
Agreement after receipt of notice from Take-Two requesting such performance;
(ii) your criminal conviction by plea or after trial of having engaged in
criminal misconduct (including embezzlement and fraud) which is demonstrably
injurious to Take-Two, monetarily or otherwise; (iii) your conviction of a
felony; (iv) gross negligence on your part affecting Take-Two; or (v) your
material failure to cooperate in any investigation or inquiry involving
Take-Two.  Take-Two shall give written notice to you of any proposed termination
for Cause, which notice shall specify the grounds for the proposed termination,
and you shall be given thirty (30) days to cure if the grounds arise under
clauses (i) or (v) above (in the event you cure the event giving rise to Cause
set forth in such written notice within said 30 day period, Cause for
termination shall not exist).

 

Bonus:                                                                                                        
Section 8 of the Employment Agreement is hereby amended to provide that in the
event (i) you remain employed by Take-Two on, and have not given notice of
termination prior to, October 31, 2008 or (ii) your employment is terminated by
the Company without “Cause” prior to October 31, 2008, then you will receive a
minimum bonus payment for Take-Two’s 2008 Fiscal Year equal to your Targeted
Bonus, payable within 45 days following the end of the Fiscal Year or the date
of such termination without Cause, whichever is earlier.

 

Any terms and conditions of employment set out in the Employment Agreement and
not explicitly modified herein shall remain in full force and effect for the
duration of your employment.  The Employment Agreement and this Amendment
comprise the parties’ entire agreement and supersede any and all other
agreements, either oral or in writing, between you and Take-Two with respect to
your employment with Take-Two (other than Take-Two’s Employee Change in Control
Severance Plan dated March 3, 2008, under which you shall be entitled to
participate in accordance with its terms), and contain all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever.  Any modification or termination of these agreements will be
effective only if in writing and signed by the party to be charged.

 

 

 

2

--------------------------------------------------------------------------------


 

 

Please indicate your acceptance of this Amendment by signing below and returning
an executed copy of this letter to me.

 

Please contact me with any questions or concerns.

 

Sincerely,

 

/s/ KARL SLATOFF

 

Karl Slatoff

Executive Vice President

Take-Two Interactive Software, Inc.

 

 

 

 

 

/s/GARY DALE

 

Date:

March 25, 2008

 

GARY DALE

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------